DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: US 20170280771 (Courbat hereinafter) teaches a surface acoustic wave electronic cigarette system comprising: a piezoelectric substrate (15), a liquid guiding cavity (150) and an atomization cavity (40), wherein the liquid guiding cavity and the atomization cavity are provided on an upper surface of the piezoelectric substrate (15); the liquid guiding cavity comprises liquid storage tank (16) and a micro-flow channel (32), the liquid storage tank is connected to the microflow channel; a fiber paper (30) is inserted into the micro-flow channel through a liquid outlet (Fig. 1); a second interdigital transducer and a third interdigital transducer (20 and 20 in Fig. 2) are provided at the bottom of the atomization cavity, on either side of the fiber paper and are not in contact with the fiber paper.
However, the prior art does not teach or make obvious that it would have been obvious at the time of filing that the liquid guiding cavity further comprises a first interdigital transducer and the first interdigital transducer and the micro-flow channel are on opposite sides of the liquid storage tank. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANA B KRINKER whose telephone number is (571)270-7662.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday 8 am-2 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571)270-3882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YANA B. KRINKER
Examiner
Art Unit 1747



/YANA B KRINKER/Examiner, Art Unit 1747                                                                                                                                                                                                        
/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747